Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 8 and 18 are cancelled.
Claims 1, 9, 11, and 19 are amended.
Claims 1-7, 9-17, and 19-22 are pending.
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/727,113, filed 12/26/2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.  If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recites the limitation “select a representative profile as a function of a classifier, the classifier configured to…train the classifier using an index training dataset…associated with representative profiles and output the representative profile as a function of the index training data set.”  Examiner is unable to determine how the classifier is configured to train the classifier?  Examiner is also unable to determine if the selection of the representative profile is done after the output of the representative profile as a function of the index training data set is done and is the output done on a display device?  Or is the classifier trained after selection of a representative profile is done, and if that is so, then how is the representative profile a function of a classifier? It is unclear from the claim language that if selection of a representative profile is already done then how does it output the representative profile?  Examiner asks the Applicant to clarify.
Claims 1 and 11 recite the limitations “retrieve an input [credential] from an expert, wherein the input credential is configured to identify a qualification of the expert that created the input.”  Examiner is unable to determine how an input credential can be configured to identify a qualification; is it an algorithm? Or a computing device? Or a server?  It is unclear how a credential can be configured to identify a qualification.  Examiner asks the applicant for clarification.  Furthermore, the classifier in the subsequent step is configured to receive the input credential, but Examiner is unable to determine the nexus of the step when it is not used in subsequent steps.  Examiner asks the Applicant to clarify.
Claims 1 and 11 recite the limitation “relate the representative profile to a nutritional requirement as a function of the input.”  Examiner is unable to determine how the representative profile is related to a nutritional requirement based on an input credential identifying qualification of an expert.  It is unclear from the claimed language how that relationship occurs from credential information.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (U.S. Publication No. 2019/0304000) in view of Robinson (U.S. Publication No. 2014/0207914).
As per claim 1, Simpson teaches a system for calculating nutritional requirements in a display interface, the system comprising a computing device, the computing device configured to:
-initiate, a display interface within the computing device (Simpson: abstract; para. 74; A computing device with three dimension display);
-train a classifier using an index training data set comprising entries, wherein each entry correlates an element of physiological data to a user cohort label of a plurality of user cohort labels associated with representative profiles (Simpson: para. 118; para. 135; The biomarker time series in the machine learning model is generated from time series of users with similar characteristics.), wherein the classifier, as a function of the input, is configured to output a plurality of representative profiles (Simpson: para. 74; para. 137; The machine learning optimization engine node ranks a database based on machine learning models (classifiers) that estimate personalized food and beverage selections based on predictive and historical samples of food and beverage (index training data set) compared to a plurality of biomarker test results from labs (physiological data). The user obtains lab test biomarkers and updates the system to form the basis of a time series or comparison data of comparable users.); 
-select a representative profile as a function of the classifier, wherein selecting further comprises:
-classifying the user to a selected user cohort label of the plurality of user cohort labels (Simpson: para. 118); and 
-selecting the representative profile as a function of the selected user cohort label; 
-classify the representative profile to a nutritional requirement as a function of the input (Simpson: para. 137; The machine learning model determines the best fit for food and beverage contribution to expected biomarker values of users and the resulting maximization of the ratio of expected biomarker contribution value over expected biomarker contribution variance.);
-generate, a training set using the input, wherein generating the training set further comprises: 
-receiving the input identifying the representative profile from a plurality of representative profiles (Simpson: para. 74; The database is provided with user information, food information, etc..);
-identifying a nutritional requirement contained within the identified representative profile (Simpson: para. 74; Identifying ranked foods and beverages based on user’s information.); and
-generating the training set wherein the training set contains a plurality of nutritional requirements correlated to the identified representative profile (Simpson: para. 75; para. 137; Continuously pulling data from the user information sampling analysis database server and food database server.); 
-receive a meal option (Simpson: para. 126; A user may input a searchable term into the search database.);
-display a description of the meal option in the display interface (Simpson: figure 35);
-calculate a nutritional requirement of the meal option (Simpson: para. 87; Determining foodie score based on user’s portfolio.), wherein calculating comprises: 
-training a machine-learning process as a function of the training set, wherein training the machine-learning process comprises determining a plurality of distances associated with the plurality of nutritional requirements as a function of correlations between the plurality of nutritional requirements and the identified representative profile (Simpson: para. 87; The searched recipe or food or beverage may be ranked based on the distance of the food combination portfolio value and the foodie (i.e. user) utility function or plurality of other factors.); and 
-calculating the nutritional requirement, wherein the machine learning model inputs the representative profile and the meal option and outputs the nutritional requirement according the plurality of distances associated with the plurality of nutritional requirements (Simpson: para. 87)
-display a graphical representation of the nutritional requirement from a group of two or more graphical representations within the display interface with the description of the meal option as a function of the calculated nutritional requirement, wherein the graphical representation of the nutritional requirement comprises at least a character score (Simpson: para. 74; para. 87; Providing a foodie score provided next to the food or recipe or meal that is customized.).
	Simpson does not explicitly teach the following, however, Robinson teaches a system for calculating nutritional requirements in a display interface, the system comprising a computing device, the computing device configured to: 
-retrieve, an input from an expert, wherein the input comprises an input credential, wherein the input credential is an entry identifying qualifications of the expert that created the input (Robinson: figure 1; para. 25-26; Determine certification status.); and 
-select a representative profile as a function of a classifier, the classifier configured to: 
-receive the input credential as an input (Robinson: figure 1; para. 25-26).
One of ordinary skill in the art would have recognized that applying the known technique of Robinson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Robinson to the teachings of Simpson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying expert credentials to Simpson calculating nutritional requirements for a user would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that improved a user’s health and enabled a user to take control in their health.
As per claim 2, the system of claim 1 is as described.  Simpson further teaches wherein the representative profile further comprises a demographic label (Simpson: para. 74).
As per claim 3, the system of claim 1 is as described.  Simpson does not explicitly teach the following, however, Robinson teaches wherein the computing device is further configured to: 
-generate a query using the input credential (Robinson: figure 1; para. 26; Receive a request for certification number and determine if the PT is certified.); and
-authenticate the input credential as a function of the query, wherein the authentication comprises determining that an input credential is valid and has not been revoked or has not expired (Robinson: figure 1; para. 26; Notifying that the PT has an approved certification.).
One of ordinary skill in the art would have recognized that applying the known technique of Robinson would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Robinson to the teachings of Simpson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying confidential access to Simpson teaching personalized nutritional health information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide control over private and confidential information regarding users.
As per claim 4, the system of claim 1 is as described.  Simpson does not explicitly teach the following, however, Robinson teaches wherein the computing device is further configured to: 
-determine an input credential status as a function of an expert credential list (Robinson: figure 1; para. 26; Search certification db for the number and data and return the certification data.); 
-discard the input as a function of the input credential status (Robinson: figure 1); and
-select a subsequent input including a subsequent input credential (Robinson: figure 1; Update the mobile fitness entity with data from the certifying agency).
	The motivation to combine the teachings is same as claim 3.
As per claim 5, the system of claim 4 is as described.  Simpson does not explicitly teach the following, however, Robinson teaches wherein the input credential status contains a temporal element (Robinson: figure 1; Request certification number and valid date.).
The motivation to combine the teachings is same as claim 3.
As per claim 6, the system of claim 1 is as described.  Simpson further teaches wherein the meal option is selected from a list containing a plurality of meal options within a specified geographical area (Simpson: para. 75).
As per claim 7, the system of claim 1 is as described.  Simpson further teaches wherein the computing device is further configured to: 
-receive a portion size associated with the meal option (Simpson: para. 95); and
-update the graphical representation of the nutritional requirement to another from the group of two or more graphical representations based on the portion size (Simpson: para. 100-102).
As per claim 9, the system of claim 1 is as described.  Simpson further teaches wherein the computing device is further configured to: 
-receive a user input identifying a food preference (Simpson: para. 126; Receive a food input);
-identify a pattern of eating of the user as a function of the food preference (Simpson: para. 141; Consumption pattern of a user.); and
-display the nutritional requirement as a function of the food preference (Simpson: para. 126; Additionally showing a food score with an ingredient list.).
As per claim 10, the system of claim 1 is as described.  Simpson further teaches wherein the nutritional requirement is displayed as a numerical output including a range of values (Simpson: para. 87).
Claims 11-17 and 19-20, 22 recite substantially similar limitations as those already addressed in claims 1-7, and 9-10, 21, and, as such, are rejected for similar reasons as given above.
As per claim 21, the system of claim 1 is as described.  Simpson further teaches the computing device is further configured to generate the plurality of user cohort labels using a feature learning algorithm (Simpson: para. 118).
Response to Arguments
Applicant’s arguments, see pg. 1, filed Remarks 11/7/2022, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-7, 9-17, and 19-22 has been withdrawn. 
Applicant's arguments filed for 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Applicant argues that Examiner seems to be reciting language that is no longer in claims 1 and 11.  Examiner disagrees.  The claims still contain the same language that was found to be indefinite and therefore, the rejection is maintained.
Applicant's arguments filed for 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Simpson does not teach the amended features.  Examiner has provided a citation and an explanation regarding the limitation above.  Simpson teaches a foodie score next to the ingredient or meal and also ranks the food according to the user, therefore, teaches a character score.  Based on the broadest reasonable interpretation of character score, Examiner believes Simpson teaches the limitation since a character score can mean a number score next to the food.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olayanju – U.S. Publication No. 2017/0061551 – Teaches a system directed to a social network for connecting health professionals to help with diet, nutrition, and health.
Bennett et al. – U.S. Patent No. 9,011,153 – Teaches a system to analyze nutritional recommendations and provide personalized nutrient analysis.
Kurple – U.S. Patent No. 8,924,239 – Teaches a system for improving health and monitoring diet by enabling consumers to analyze nutritional information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626